                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

NORMAN PADGETT,                                )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   3:19-CV-047-TAV-DCP
                                               )
CHRIS JONES,                                   )
SCOTT SHEPPARD, and                            )
TOM SPANGLER,                                  )
                                               )
              Defendants.                      )


                      MEMORANDUM OPINION AND ORDER

       This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. The matter is now

before the Court for the required screening of Plaintiff’s complaint pursuant to the Prisoner

Litigation Reform Act (“PLRA”). For the reasons set forth below, Plaintiff will have

fifteen (15) days from the date of entry of this order to file an amended complaint.

I.     SCREENING STANDARD

       Under the PLRA, district courts must screen prisoner complaints and shall, at any

time, sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for

relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B)

and 1915(A); Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard

articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a

claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory

language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71
(6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts liberally

construe pro se pleadings filed in civil rights cases and hold them to a less stringent standard

than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City

of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right

of action for the vindication of constitutional guarantees found elsewhere”).

II.    ALLEGATIONS OF THE COMPLAINT

       Plaintiff claims that Defendant Jones obtained a warrant for Plaintiff’s arrest

through reckless omission of the material facts, had no probable cause to arrest Plaintiff

for the crime with which Plaintiff is charged, and did not investigate the charged crime

[Doc. 1 p. 3–4]. Plaintiff further alleges that the crime with which he was charged never

occurred and that the prosecution refused to let Plaintiff plead guilty to the crime that he

did commit [Id. at 4].

III.   ANALYSIS

       First, Plaintiff does not set forth any specific allegations against Defendants

Sheppard and Spangler in his complaint. As such, the complaint fails to state a claim upon

which relief may be granted under § 1983 as to these Defendants. Frazier v. Michigan, 41

F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege that the

                                                2
defendants were personally involved in the alleged deprivation of federal rights” to state a

claim upon which relief may be granted under § 1983); Shehee v. Luttrell, 199 F.3d 295,

300 (6th Cir. 1999) (finding that knowledge of a prisoner’s grievance and a failure to

respond or remedy the complaint was insufficient to impose liability on supervisory

personnel under § 1983).

       As to Defendant Jones, while Plaintiff generally alleges that Defendant Jones lacked

probable cause to arrest Plaintiff and omitted facts to have Plaintiff arrested, he has not set

forth any facts to support such a claim, but rather has presented only conclusory allegations.

Formulaic and conclusory recitations of the elements of a claim which are not supported

by specific facts are insufficient to state a plausible claim for relief, however. Ashcroft v.

Iqbal, 556 U.S. 662, 681 (2009).

        Accordingly, the complaint fails to state a claim upon which relief may be granted

under § 1983 as filed. Nevertheless, the Court will allow Plaintiff fifteen (15) days from

the date of entry of this order to file an amended complaint with a short and plain statement

of facts setting forth exactly how his constitutional rights were violated and the

individual(s) and/or entity(ies) responsible for any such violations.1 See LaFountain v.

Harry, 716 F.3d 944, 951 (6th Cir. 2013) (holding that “[u]nder Rule 15(a) a district court




       1
         Plaintiff is NOTIFIED that the Court may only address the merits of claims that relate
back to Plaintiff’s original complaint under Rule 15 of the Federal Rules of Civil Procedure.
Accordingly, Plaintiff SHALL NOT attempt to set forth any claims in this amended complaint
which were not set forth in his original complaint or do not otherwise relate back under Rule 15,
as any such claims may be DISMISSED.
                                                3
can allow a plaintiff to amend his complaint even when the complaint is subject to dismissal

under the PLRA”).

IV.    CONCLUSION

       For the reasons set forth above:

       1.     The Clerk is DIRECTED send Plaintiff a form § 1983 complaint to both the
              Knox County Detention Facility and the address listed in Plaintiff’s
              complaint [Doc. 1 p. 3];

       2.     Plaintiff has fifteen (15) days from the date of entry of this order to file an
              amended complaint;

       3.     Plaintiff is NOTIFIED that any amended complaint Plaintiff files will
              completely replace the previous complaint;

       4.     Plaintiff is also NOTIFIED that if he fails to timely comply with this order,
              this action will be dismissed for failure to prosecute and failure to follow the
              orders of this Court; and

       5.     Plaintiff is ORDERED to immediately inform the Court and Defendants or
              their counsel of record of any address changes in writing. Pursuant to Local
              Rule 83.13, it is the duty of a pro se party to promptly notify the Clerk and
              the other parties to the proceedings of any change in his or her address, to
              monitor the progress of the case, and to prosecute or defend the action
              diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to
              this Court within fourteen (14) days of any change in address may result in
              the dismissal of this action.

       ENTER:


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                              4
